Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 12/11/2019 have been examined, of which claims 1, 12 and 16 are independent.

Specification
The disclosure is objected to because of the following informalities: 
Para [0026] describes “Described herein are methods and apparatus for apparatus for coverage determination”, which appears to be typographical error. 
Para 37 describes “referring to fig. 4”, however the remaining description of para 37-39 appears to refer to fig. 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the notifications” in displaying limitation, which is preceded by “a notification”. The multiple of notifications have lack of antecedent basis in the claim. For the purpose of examination, the examiner assumes the limitation as “the notification 

Further, claim 2 recites “the wireless coverage gaps”, which is preceded in claim 1 by a wireless coverage gap. The multiple of gaps have lack of antecedent basis in the claim. For the purpose of examination, the examiner assumes the limitation as “the wireless coverage gap”. Claims 3-11 and 20 are rejected based on claim dependency.

Claim 12 recites “receiving, by the application from a server, network coverage information based on the travel path”. It is unclear if the application is on server or the application operating on the mobile device, receives network information from a server. For the purpose of examination, the examiner assumes the limitation refers to application on mobile device and assumes the limitation as “receiving, by the , from a server based on the travel path”. Claims 13-15 are rejected based on claim dependency. 

Further, claim 14 recites “length of the outage area and at least one of time interval to an outage area or distance to the outage area”, wherein the first recitation of outage area has lack of antecedent basis and the third recitation has clarity issue of which prior recitation is further limited. For the purpose of examination, the examiner assumes the limitations referring to same outage area, and assumes the limitation as “length of [[the]] an outage area and at least one of time interval to [[an]] the outage area or distance to the outage area”. Claim 15 is rejected based on claim dependency. 
 
Claim 16 recites “the itinerary”, which has lack of antecedent basis, and is preceded by “obtain a route”. For the purpose of examination, the examiner assumes “the itinerary” as “the route”. Claims 17-19 are rejected based on dependency. 
 
 Further, claim 17 recites “the outage area”, wherein the first recitation has lack of antecedent basis in the claim. For the purpose of examination, the examiner assumes first recitation of “the outage area” as “[[the]] an outage area”. 
 
Claims 18 and 19 recites “the notification”, which has lack of antecedent basis in claim. Further it is unclear if it refers to the outage alert or different. 
 
Claim 20 depends on claim 4 and recites “the application”, which is unclear if the application refers to “map application”, “content coverage application” or “entertainment application”. Further, “the map service” and “the outage alert” have lack of antecedent basis in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth et al. (US 2013/0151659) in further view of Lan-Lin et al. (EP 2658211)

Regarding claim 1, Alberth teaches a method for content coverage determination and download opportunity (abstract: a method to present desirable consumable media content for a mobile communication device during the occurrence of a likely future out of data network coverage condition), the method comprising: 
obtaining, by a content coverage application running on a mobile device (Para 39: stored program that controls processor and fig 1 showing the communication device including microprocessor), an itinerary from a map application on the mobile device (step 210, fig 2; Para 19: obtain current location and direction of the communication device, the location and direction is obtained by GPS transceiver); 
receiving, by the content coverage application, a wireless coverage profile (Para 19: operation 220 obtains the network coverage information and operation 240 inquires whether the device is going to be out of primary network coverage; out of primary network coverage maybe predicted from the direction of travel and a map of network coverage provided to the device); 
generating, by the content coverage application, a list of entertainment applications running on the mobile device (Para 22: operation 320 identifies media content that a user is likely to desire and/or enjoy and, therefore, would prefer to have the media content stored or presented locally on the communication device while the communication device is out of primary network coverage); 
providing, by the content coverage application to a user of the mobile device, a notification of a wireless coverage gap based on the wireless coverage profile (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; Para 27: the categories allow the communication device to download selected media content based on user preference and the estimated period of out of primary network coverage that the communication device will operate in); 
displaying, on the mobile device, the list of entertainment applications and status for each listed entertainment application in response to user input with respect to the notifications (Para 24: operation 350 notifies the user of the ; and 
sending, by the content coverage application, instructions to one or more of the listed entertainment applications to download content in response to user selections (Para 23: operation 340 directs the communication device to receive or download the media content; Para 27: the method or process, exemplarily shown in FIGS. 2 and 3 along with input from the user, yields a user interface 460 that reflects desired downloadable media content for the user's consumption during an extended period of out of primary network coverage).

Alberth teaches the method of desirable consumable media content for a mobile communication device during the occurrence of likely future out of data network coverage condition. It is noted that applications in the claims are considered as sections of the program code performing specific functions. Alberth teaches to obtain network coverage information and information of the device location and travel direction, to determine the coverage gap. However, the reference is silent regarding sending the itinerary and mobile device characteristics to a coverage determination system to receive the wireless coverage profile. 

However, Lan-Lin teaches sending, by the content coverage application, the itinerary and mobile device characteristics to a coverage determination system (receive input from user regarding travel information and activation parameters of the navigation mode and send activation request to the server, step ; receiving, by the content coverage application, a wireless coverage profile based on the itinerary and the mobile device characteristics (fig 6-7 and 10 describe the use of travel route and coverage areas of access points, to determine the cost and time for the content download, and based on user preference, the content download is managed; thus the route with start point, end point, coverage areas, uncovered areas as described in fig 10 is determined based on user input, subscription and preference). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network coverage condition as taught by Alberth with sending the route and mobile device user credentials to server for determining wireless coverage profile as taught by Lan-Lin for the benefit of providing efficient and reliable exchange of data between server and user when the user is traveling along a travel route as taught by Lan-Lin in Para 55.

Regarding claim 12, Alberth teaches a method for content coverage determination and download opportunity (abstract: a method to present desirable consumable media content for a mobile communication device during the occurrence of a likely future out of data network coverage condition), the method comprising: 
receiving, by an application operating on a mobile device (Para 39: stored program that controls processor and fig 1 showing the communication device including microprocessor), a travel path from a map application on the mobile device (step 210, fig 2; Para 19: obtain current location and direction of the communication device, the location and direction is obtained by GPS transceiver); 
receiving, by the application from a server, network coverage information (Para 19: operation 220 obtains the network coverage information and operation 240 inquires whether the device is going to be out of primary network coverage; out of primary network coverage maybe predicted from the direction of travel and a map of network coverage provided to the device); 
pushing, by the application to a user of the mobile device, an outage notification based on the network coverage information (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; Para 27: the categories allow the communication device to download selected media content based on user preference and the estimated period of out of primary network coverage that the communication device will operate in); and 
providing, by the application, signals to one or more content applications to download content in response to user selections based on the outage notification (Para 23: operation 340 directs the communication device to receive or download the media content; Para 27: the method or process, exemplarily shown in FIGS. 2 and 3 along with input from the user, yields a user interface 460 that reflects .

Alberth teaches the method of desirable consumable media content for a mobile communication device during the occurrence of likely future out of data network coverage condition. It is noted that applications in the claims are considered as sections of the program code performing specific functions. Alberth teaches to obtain network coverage information and information of the device location and travel direction, to determine the coverage gap. However, the reference is silent regarding sending the travel path and mobile device specifications to server to receive the network coverage information. 

However, Lan-Lin teaches receiving, by the application from a server, network coverage information (fig 6-7 and 10 describe the use of travel route and coverage areas of access points, to determine the cost and time for the content download, and based on user preference, the content download is managed; thus the route with start point, end point, coverage areas, uncovered areas as described in fig 10 is determined based on user input, subscription and preference) based on the travel path and mobile device specifications sent by the application (receive input from user regarding travel information and activation parameters of the navigation mode and send activation request to the server, step s103-s106, fig 8; as described in para 120, the steps corresponds to step s2 of fig 5; and para 102-105, fig 5 describe user response for subscription, parameter selection and route 

Regarding claim 16, Alberth teaches a mobile device (abstract, fig 1: mobile communication device) comprising: 
a display (user interface 130, fig 1; 460 fig 4; video related media content is displayed in the communication device, Para 24); 
an application (Para 39: stored program that controls processor and fig 1 showing the communication device including microprocessor); and 
a processor configured to run the application (microprocessor 110, fig 1, para 39), wherein the application (Para 39: stored program that controls processor and fig 1 showing the communication device including microprocessor) is configured to: 
obtain a route from a map service provided on the mobile device (step 210, fig 2; Para 19: obtain current location and direction of the communication device, the location and direction is obtained by GPS transceiver); 
obtain a coverage profile from a coverage server (Para 19: operation 220 obtains the network coverage information and operation 240 inquires whether the ; 
obtain which media applications are provided on the mobile device (Para 22: operation 320 identifies media content that a user is likely to desire and/or enjoy and, therefore, would prefer to have the media content stored or presented locally on the communication device while the communication device is out of primary network coverage); 
provide an outage alert on the display based on the coverage profile (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; Para 27: the categories allow the communication device to download selected media content based on user preference and the estimated period of out of primary network coverage that the communication device will operate in); 
display a list of the media applications in response to user clicking on the outage alert (Para 24: operation 350 notifies the user of the communication device that the media content is available and presents the media content for the user's consumption; Para 27: Figs. 2 and 3 along with input from the user, yields a user interface 460 that reflects desired downloadable media content); and 
instruct one or more of the listed media applications to download content in response to user selections (Para 23: operation 340 directs the communication device to receive or download the media content; Para 27: the method or process, .

Alberth teaches the method of desirable consumable media content for a mobile communication device during the occurrence of likely future out of data network coverage condition. It is noted that applications in the claims are considered as sections of the program code performing specific functions. Alberth teaches to obtain network coverage information and information of the device location and travel direction, to determine the coverage gap. However, the reference is silent regarding receiving the coverage profile based on itinerary and mobile device characteristics. 

However, Lan-Lin teaches obtain a coverage profile from a coverage server (fig 6-7 and 10 describe the use of travel route and coverage areas of access points, to determine the cost and time for the content download, and based on user preference, the content download is managed; thus the route with start point, end point, coverage areas, uncovered areas as described in fig 10 is determined based on user input, subscription and preference) based on the itinerary and mobile device characteristics (receive input from user regarding travel information and activation parameters of the navigation mode and send activation request to the server, step s103-s106, fig 8; as described in para 120, the steps corresponds to step s2 of fig 5; and para 102-105, fig 5 describe user response for subscription, parameter selection and route information being received by server); also, the 

 Regarding claim 2, Alberth further teaches wherein the notification indicates at least one of time interval to the wireless coverage gaps (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; the threshold period to operate based on out of network coverage determination is considered as time interval to the coverage gap).

 Regarding claim 3, Alberth further teaches wherein the notification indicates length of the wireless coverage gap (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; the information based on how .

 Regarding claim 4, Alberth further teaches wherein the notification is sent a defined time interval from the wireless coverage gap (Para 19: operation 240 inquires whether the device is going to be out of primary network coverage, or the device is determined to not soon to be out of primary network coverage during step 240; based on determination, in fig 3 step 310-320, the threshold time span for outage is provided; here, the determination of going to be out of network or not soon, is considered as a time interval from the outage).

 Regarding claim 6, Alberth fails to teach, but Lan-Lin further teaches wherein the obtaining is responsive to user entry of a start point and an end point (Para 9: travel route is determined on the basis of route start position, a route destination position and navigation data, the start position being entered by user or represented by current position). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network coverage condition as taught by Alberth with sending the route and mobile device user credentials to server for determining wireless coverage profile as taught by Lan-Lin for the benefit of providing efficient and reliable exchange of data between server and user when the user is traveling along a travel route as taught by Lan-Lin in Para 55.

 Regarding claim 7, Alberth further teaches connecting, by the content coverage application, to entertainment applications provided on the mobile device (Para 27: FIG. 4 is an exemplary user interface 460 for a mobile communication device; one or more downloadable media content categories 400 can include websites 410, applications 420, movies 430, books 440, and music selections 450, for example. In addition, subscription services can be included as well. The categories allow the communication device to download selected media content based on user preference and the estimated period of out of primary network coverage that the communication device will operate in).  

Alberth fails to teach, but Lan-Lin further teaches obtaining, by the content coverage application, the status from each entertainment application (Para 88: the priority management means 217 is configured to perform priority management in connection with the content; further, para 129-131 describe that based on cost to download factor of each coverage area cs1-5, the data is downloaded for different application based on order of priority, for example map data of coverage area, map data of uncovered area if not downloaded in a previous coverage area, from basic map to PIO information; here, the information that if the map data is downloaded in the previous coverage area indicates the retrieval of status of the map application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network 

 Regarding claim 8, Alberth fails to teach, but Lan-Lin further teaches updating, by the content coverage application, the list of entertainment applications based on at least one of event driven communications (fig. 6 and 10 describe the coverage section based calculations of cost to download, and vehicle traveling on the route from point A to B through coverage sections CS1-5 and uncovered sections UCS1-5, where para 17 and 129-131 further describe the coverage section based data download based on cost to download of current and next section; the next section is considered current section when the vehicle travels, which is event driven communications and data is downloaded if it was not downloaded in the previous coverage area). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network coverage condition as taught by Alberth with sending the route and mobile device user credentials to server for determining wireless coverage profile as taught by Lan-Lin for the benefit of providing efficient and reliable exchange of data between server and user when the user is traveling along a travel route as taught by Lan-Lin in Para 55.

 Regarding claim 9, Alberth fails to teach, but Lan-Lin further teaches updating, by the content coverage application, the status of the list of entertainment applications based on at least one of event driven communications (fig. 6 and 10 describe the coverage section based calculations of cost to download, and vehicle traveling on the route from point A to B through coverage sections CS1-5 and uncovered sections UCS1-5, where para 17 and 129-131 further describe the coverage section based data download based on cost to download of current and next section; the next section is considered current section when the vehicle travels, which is event driven communications and status of map is the indication if map data was not downloaded in the previous coverage area). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network coverage condition as taught by Alberth with sending the route and mobile device user credentials to server for determining wireless coverage profile as taught by Lan-Lin for the benefit of providing efficient and reliable exchange of data between server and user when the user is traveling along a travel route as taught by Lan-Lin in Para 55.

 Regarding claim 10, Alberth fails to teach, but Lan-Lin further teaches wherein the displaying further comprising displaying, on the mobile device, the map application (Para 36: data volumes comprise navigation map data for , the method further comprising: sending, by the content coverage application, instructions to the map application to download an updated itinerary for offline use (Para 38, 129-131: data for subsequent uncovered route segments which do not allow for downloading of data can be downloaded to the mobile device (e.g. cached) prior to arriving in the uncovered route segment; based on cost to download factor, map data corresponding to uncovered area until the subsequent coverage area are downloaded by the vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data network coverage condition as taught by Alberth with sending the route and mobile device user credentials to server for determining wireless coverage profile as taught by Lan-Lin for the benefit of providing efficient and reliable exchange of data between server and user when the user is traveling along a travel route as taught by Lan-Lin in Para 55.

 Regarding claim 11, Alberth further teaches retrieving, by the content coverage application, the mobile device characteristics from the mobile device (step 210, fig 2; Para 19: obtain current location and direction of the communication device, the location and direction is obtained by GPS transceiver).

 Regarding claim 13, Alberth further teaches 
generating, by the application, a list of content applications running on the mobile device (Para 22: operation 320 identifies media content that a user is likely to desire and/or enjoy and, therefore, would prefer to have the media content stored or presented locally on the communication device while the communication device is out of primary network coverage); and 
opening, on the mobile device, a user interface to display the list of content applications in response to user input based on the outage notification (fig 4 shows the user interface 460 for mobile communication device; Para 27: the method or process, exemplarily shown in FIGS. 2 and 3 along with input from the user, yields a user interface 460 that reflects desired downloadable media content for the user's consumption during an extended period of out of primary network coverage).

 Regarding claim 14, Alberth further teaches wherein the notification indicates length of the outage area (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; the information based on how long the device is likely to be out of coverage network is considered the length of the gap; the length is interpreted as time length) and time interval to an outage area (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; .

 Regarding claim 15, Alberth further teaches wherein the outage notification is sent a defined unit from the outage area  (Para 19: operation 240 inquires whether the device is going to be out of primary network coverage, or the device is determined to not soon to be out of primary network coverage during step 240; based on determination, in fig 3 step 310-320, the threshold time span for outage is provided; here, the determination of going to be out of network or not soon, is considered as a time interval from the outage).

 Regarding claim 17, Alberth further teaches wherein the outage alert indicates a time length of the outage area  (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; the information based on how long the device is likely to be out of coverage network is considered the length of the gap) and indicates time interval to the outage area (Para 22: upon completion of an estimated future or impending period reflecting how long the communication device is likely to be out of primary network coverage, operation 310 provides a threshold period or span of time for the device to conditionally operate in; the threshold period to operate based on out of network coverage determination is considered as time interval to the coverage gap).

 Regarding claim 18, Alberth further teaches wherein the notification is sent a defined time interval from the wireless coverage gap (Para 19: operation 240 inquires whether the device is going to be out of primary network coverage, or the device is determined to not soon to be out of primary network coverage during step 240; based on determination, in fig 3 step 310-320, the threshold time span for outage is provided; here, the determination of going to be out of network or not soon, is considered as a time interval from the outage).

 Regarding claim 20, Alberth fails to teach, but Lan-Lin further teaches wherein the application is configured to: 
display the map service in response to user clicking on the outage alert (Para 36: data volumes comprise navigation map data for displaying a navigation map image on a display unit of the mobile device; as shown in fig 10 and described in para 129-131, the uncovered area map data is downloaded for the basic map data based on user preference); and 
instruct the map service to download updated route for offline use in response to user selection (Para 38, 129-131: data for subsequent uncovered route segments which do not allow for downloading of data can be downloaded to the mobile device (e.g. cached) prior to arriving in the uncovered route segment; based on cost to download factor, map data corresponding to uncovered area until the subsequent coverage area are downloaded by the vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth et al. (US 2013/0151659) in further view of Lan-Lin et al. (EP 2658211) in further view of Smith (US 20160057639) 

Regarding claim 5 and 19, Alberth and Lan-Lin teach the limitations of parent claims. 

Alberth in view of Lan-Lin fails to teach, but Smith teaches wherein the notification is sent a defined distance from the wireless coverage gap (fig 8, para 213-215: distance Dm for predictable coverage area 812 is determined based on movement of user, and if the probability of network coverage is less than threshold, the system pre-loads the data into mobile device 110; thus, when the coverage is less, the distance Dm is the distance from starting point 802 within the coverage gap). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media content for a mobile communication device during the occurrence of likely future out of data .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Callaghan et al. (US 20090326810): abstract: map images for areas expected to have poor network connectivity are cached prior to traversing the route to ensure that routing data is displayed to a user when in those areas. During transversal of the route, content is obtained and cached if a current level of access is less than a defined threshold.
2. Dunkin et al. (US 20160021508): abstract: predicting, based on said data and on a current user location within the network, a future user location within the network; performing a determination of network capability at the future user location; and modifying, in response to the determination, a configuration of the network and/or a service parameter associated with the user
3. Ma (WO 2015070371): abstract: a mobile device obtaining its route; obtaining a download scheme which is calculated based on information of download speeds along the route; and downloading data of the on-line service according to 
4. Kastanis et al. (WO 2015132759): abstract, fig 7: managing ABR streaming of content in a wireless radio network environment that may have radio white spot areas. Upon determining that the wireless UE device executing an ABR client application is in a radio white spot area, the current ABR streaming session may he suspended at a particular segment. Thereafter, playback of other content locally cached at the wireless UE device may be commenced in lieu of the ABR media segments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/14/2021